Woodward, J.:
The plaintiff brings this action to recover the sum of $830 and interest on a certain promissory note for that amount,- made by the .defendant John W, Murphy to the order of the- defendant Edward Stratton, Jr., indorsed by the defendants Edward Stratton, Jr., Evelyn K. Stratton and Bayside Review Company.' From the record it appears that the indorsements of Evelyn K. Stratton and Bayside Review Company were merely for the purpose of lending their credit to the paper, and as iio judgment is sought against them, they being insolvent, it is not necessary to consider them further in this appeal. The plaintiff proved the note and rested. The defendant Edward Stratton, Jr., was called as a witness and testified that he bad negotiated with the plaintiff’s father, Charles C. Overton, at the túne :of making the indorsement in September, 1908, having had previous business transactions with him, and being hard pushed for money he induced Mr. Overton to discount the note for $315, which was the only money he received on the" note. He. likewise testified that Mr. Murphy owed him no money, and that he had told Mr. Overton that the note was an accommodation note. The defendant Murphy in his answer alleged the usurious transaction, and the learned trial court, in directing the verdict on motion of both parties, told the jury to bring in a verdict for the plaintiff, not for the face of the note but for the amount which the defendant Stratton had received upon the same from plaintiff’s father. This must be deemed to be equivalent to a finding that the nóte, at its inception, was transferred for a consideration which would yield very much more than the legal rate of interest, for unless this was the case the plaintiff was clearly entitled to the full face value *583of the note. If the defendant Murphy had established that the note, at its inception, was tainted with usury, he was entitled to a verdict, and the learned court erred in endeavoring to introduce equitable considerations and directing a verdict in favor of the plaintiff for.so much as the note had realized to Stratton. The law of this case, assuming the facts as they must have been found by the court in .directing the verdict here under consideration, has been fully settled by the case of Strickland v. Henry (66 App. Div. 23), and it does not appear to be necessary to go over the question again.
The judgment and the order denying defendant’s motion for a new trial should be reversed and a new trial granted, costs to abide the event.
Jenks, P. J., Thomas, Carr and Bich, JJ., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.